©Q\|O)O'l-L(»)N-\

NNNNNNNN|\)_\_\_\_\_\_\_\_\_\_\
@`ICD(DA(¢)N-\OCQ®\IO)U'|AUN-\O

UN|TED STATES DlSTR|CT COURT

DlSTR|CT OF NEVADA
DAN|EL MART|NEZ, Case No. 3:17-cv-00530-RCJ-CBC
P|aintif'f ORDER
v.
JAMES DZURENDA et al.,
Defendants

 

 

 

This is an action on a civil rights complaint pursuant to 42 U.S.C. § 1983 by a
former state prisoner. ln a previous order, the Court granted F’|aintiff's application to
proceed in forma pauperis for a non-prisoner. (ECF No. 3 at 1, 11). The Court entered
a screening order on August 7, 2018. (ECF No. 3). A follow-up order imposed a 90-day
stay and the Court entered a subsequent order in which the parties were assigned to
mediation by a court-appointed mediator. (ECF Nos. 6, 12). The Oftice of the Attorney
General has filed a status report indicating that settlement has not been reached and
informing the Court of its intent to proceed with this action. (ECF No. 15).

lT lS THEREFORE ORDERED that:

1. The C|erk of the Court shall electronically SERVE a copy of this order and
a copy of P|aintiff's complaint (ECF No. 4) on the Office of the Attorney General of the
State of Nevada, by adding the Attorney General of the State of Nevada to the docket
sheet. This does not indicate acceptance of service.

2. Service must be perfected within ninety (90) days from the date of this order
pursuant to Fed. R. Civ. P. 4(m).

3. Subject to the hndings of the screening and follow-up orders (ECF Nos. 3,
6), within twenty-one (21) days of the date of entry of this order, the Attorney General's
Office shall tile a notice advising the Court and Plaintiff of: (a) the names of the defendants
for whom it accepts service; (b) the names of the defendants for whom it does go_t accept

service, and (c) the names of the defendants for whom it is hling the last-known-address

 

 

©O)\lCDCB-§(»)N-\

NNNNNNNNN_;_\_\_\_\_;_\_\_\_\
®`ICDO'lAwN-\O(O@`|C)U'|LQN-\O

 

information under seal. As to any of the named defendants for whom the Attorney
General's Offrce cannot accept service, the Oft"lce shall tile, under seal, but shall not serve
the inmate P|aintiff the last known address(es) of those defendant(s) for whom it has such
information. |f the last known address of the defendant(s) is a post office box, the Attorney
General's Office shall attempt to obtain and provide the last known physical address(es).

4. lf service cannot be accepted for any of the named defendant(s). P|aintiff
shall file a motion identifying the unserved defendant(s). requesting issuance of a
summons, and specifying a full name and address for the defendant(s). For the
defendant(s) as to which the Attorney General has not provided last-known-address
information, P|aintiff shall provide the full name B address for the defendant(s).

5. lf the Attorney General accepts service of process for any named
defendant(s). such defendant(s) shall me and serve an answer or other response to the
complaint (ECF No. 4) within sixty (60) days from the date of this order,

6. Henceforth, P|aintiff shall serve upon defendant(s) or, if an appearance has
been entered by counsel, upon their attorney(s). a copy of every pleading, motion or other
document submitted for consideration by the Court. P|aintiff shall include with the original
document submitted for filing a certificate stating the date that a true and correct copy of
the document was mailed or electronically filed to the defendants or counsel for the
defendants |f counsel has entered a notice of appearance, P|aintiff shall direct service
to the individual attorney named in the notice of appearance, at the physical or electronic
address stated therein. The Court may disregard any document received by a district
judge or magistrate judge which has not been filed with the C|erk of the Court, and any
document received by a district judge, magistrate judge, or the Clerk of the Court which
fails to include a certincate showing proper service.

///
///
///
/ll

 

 

CQG)`|O)U'l-bb)l\)-\

NNI\)NNNNN|\)_\_\_\_\_\_\_\_\_\_\
m`lC)U'l-BO)N-AO(OQ\IC)CDAWN-\C

 

7. This case is no longer stayed.

DATED TH|S lS:L‘day of March 2019.

  

 

